NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

          JEFFREY NATHAN SCHIRRIPA,
                Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2014-5064
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:13-CV-00530, Judge Lawrence M. Baskir.
                 ______________________

                Decided: July 15, 2014
                ______________________

    JEFFREY NATHAN SCHIRRIPA, of Kinnelon, New Jersey,
pro se.

    LAUREN S. MOORE, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for defendant-appellee. With
her on the brief were STUART F. DELERY, Assistant Attor-
ney General, ROBERT E. KIRSCHMAN, JR., Director, and
STEVEN J. GILLINGHAM, Assistant Director.
                 ______________________
2                                           SCHIRRIPA   v. US



 Before PROST, Chief Judge, SCHALL and HUGHES, Circuit
                        Judges.
PER CURIAM.
     Jeffrey Nathan Schirripa sought a “Qui Tam reward”
at the Court of Federal Claims under the False Claims
Act, 31 U.S.C. § 3730(d). The court dismissed this claim
for lack of jurisdiction because such claims may be heard
only in the United States District Courts. Mr. Schirripa
also raised a claim for “March-In Rights” under 35
U.S.C. § 203 and a claim for fraud under 28 U.S.C. § 2514.
Neither of these statutes is money-mandating, and nei-
ther gives the Court of Federal Claims jurisdiction over
Mr. Schirripa’s claims. Because the trial court did not err
in dismissing Mr. Schirripa’s complaint for lack of juris-
diction, we affirm.
                             I
    Mr. Schirripa filed a complaint in the Court of Federal
Claims in July, 2013 as a “Relator for the United States of
America.” He attached nearly 100 pages of exhibits. The
exhibits relate to, among other things, legalization of
marijuana, a patent owned by the United States, neuro-
logical research, and counter-terrorism. The government
moved to dismiss Mr. Schirripa’s complaint for lack of
subject matter jurisdiction. The trial court granted the
motion.
     On appeal, Mr. Schirripa argues that the Court of
Federal Claims has jurisdiction over his claim for money
damages under the False Claims Act, his claim for
“March-In Rights” under 35 U.S.C. § 203, and his claim
for fraud under 28 U.S.C. § 2514.
                            II
    We have jurisdiction under 28 U.S.C. § 1295(a)(3) to
review a final decision of the Court of Federal Claims.
Whether the Court of Federal Claims has subject matter
SCHIRRIPA   v. US                                         3



jurisdiction over a claim is a question of law that we
review de novo. W. Co. of N. Am. v. United States, 323
F.3d 1024, 1029 (Fed. Cir. 2003).
    The Tucker Act, 28 U.S.C. § 1491, with certain limited
exceptions not applicable here, limits the jurisdiction of
the Court of Federal Claims to claims for money damages
against the United States based on sources of substantive
law that “can fairly be interpreted as mandating compen-
sation by the Federal Government.” United States v.
Navajo Nation, 556 U.S. 287, 290 (2009) (internal quota-
tion marks omitted). But the Court of Federal Claims
does not have jurisdiction over all claims for money dam-
ages against the United States. The Tucker Act is dis-
placed “when a law assertedly imposing monetary liability
on the United States contains its own judicial remedies.”
United States v. Bormes, 133 S. Ct. 12, 18 (2012).
    The trial court correctly held that it lacked jurisdic-
tion over Mr. Schirripa’s claims. First, Congress has
expressly limited jurisdiction over Mr. Schirripa’s claim
for money damages under the False Claims Act,
31 U.S.C. § 3730(d), to the United States District Courts.
See LeBlanc v. United States, 50 F.3d 1025, 1031 (Fed.
Cir. 1995) (citing 31 U.S.C. § 3732(a)).      Second, Mr.
Schirripa’s claim for “March-In Rights” under 35
U.S.C. § 203 and his claim for fraud under 28 U.S.C.
§ 2514 are based on statutes that do not mandate money
damages. The Court of Federal Claims lacks jurisdiction
over these claims. See Navajo Nation, 556 U.S. at 290.
                            III
     Because none of Mr. Schirripa’s claims fall within the
special jurisdiction of the Court of Federal Claims, the
trial court did not err in dismissing his complaint for lack
of jurisdiction.
                       AFFIRMED
   No costs.